HERSEY, Judge.
In this appeal from a summary final judgment we reverse because only eight days transpired between the date of the Notice and the date of the hearing whereas the rules clearly require twenty days notice. Fla.R.Civ.P. 1.510(c). See Greer v. Workman, 203 So.2d 665 (Fla. 4th DCA 1967). In any event ownership of the pipes and an agreement as to their continued use were genuine material issues of fact the existence of which would have precluded summary judgment even after adequate notice. See, e.g., Tompkins v. Rosenberg, 194 So.2d 688 (Fla. 3d DCA 1967) the court there noting that it is not sufficient for the moving party to come forward with a mere preponderance of the evidence to obtain summary disposition of the issues.
REVERSED AND REMANDED.
LETTS and BERANEK, JJ., concur.